DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species C, Species D, Species L, and Species Q in the reply filed on 8 December 2020 is acknowledged.
In the response, Applicant has indicated claims 1-4, 7-10, 15-19, and 28-34 are the claims that encompass the elected invention and species.  However, Applicant’s election of Species L would indicate the embodiment of Fig. 28A which only has a groove in the hub of the instrument as seen in the figure and disclosed in Para. [0081] of the specification.  Based on this election, it appears that the only claim that encompasses this embodiment would be claim 8 as all of the other claims recited in Applicant’s election also indicate a groove in the blade of the device which is absent from Fig. 28A.  Therefore, claims 1-7 and 9-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 December 2020.

Priority
Applicant claims priority to application 15/941,366 as a continuation in part application.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/941,366, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The non-provisional application listed above fails to provide support for the claimed subject matter, specifically a groove located in a hub. Therefore, the effective filing date of the instant application for claim 8 is 4 January 2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takase (US 3).
Regarding claim 8, Takase discloses in Fig. 1-3 a work tip (distal end of device 1) for a surgical hand piece (Fig. 1) comprising: a solid blade with a sharp distal end (distal tip 4b, is blade with sharp end; Col. 4, line 35-39) having its proximal end connected to a source of ultrasonic energy in the hand piece (connected to ultrasonic power source 2), said blade having first and second opposite surfaces along its length (first surface is exterior of 4, which is opposite of interior second surface 4a); a hub located at the proximal end of the blade (hub is all of 
Image A – Fig. 2 of Takase

    PNG
    media_image1.png
    348
    711
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M KEANE/Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATHERINE M SHI/Primary Examiner, Art Unit 3771